DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “versatile” in claims 1, 7, and 14 is a relative term which renders the claim indefinite. The term “versatile” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The terms “substantially identical shapes” and “transitions smoothly” in claim 2 are relative terms which renders the claim indefinite. The terms “substantially identical shapes” and “transitions smoothly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 16 recites the limitation "the threaded opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 14, from which claim 16 depends does not recite a threaded opening.  However, claim 15 does recite a threaded opening, thus, changing the dependency of claim 16 to claim 15 would overcome this rejection.  Further examination will be based upon the assumption that claim 16 depends from claim 15 instead of claim 14.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Herrington (US 2004/0211676) in view of Suh (KR 10-0756030), Field (US 2010/0147701), Policicchio et al (US 2002/0166573) and Robertson et al (US 2011/0020051).
Herrington teaches (see abstract, fig. 3, paragraph [0028]) a sterilizing (“disinfecting or sanitizing”) and cleaning apparatus, comprising a reservoir (22) having a first opening at a first portion thereof (where electrolytic device 60 is attached) and a second opening at a second portion thereof (top neck), a base (60) that mates with the first opening in a watertight manner (“fluid-tight sealing mechanism”) with the reservoir (22), the base comprising a housing, a power source, first and second electrodes defining a cathode and an anode extending from the base into the reservoir (i.e. in direct contact with the fluid inside the reservoir) when the base is mated to the first opening of the reservoir.  The first and second electrodes were configured to accept electrical power from the power source to apply an electric potential between the electrodes for electrolyzing the water within the reservoir for generation of an oxidant.  Additionally, Herrington teaches a spray pump (sprayer head including nozzle 30 and spray handle 28) adapted for mating with the second opening of the reservoir.  The reservoir, the base and the spray pump can be used together as a pump to spray liquid from the reservoir onto a surface to be cleaned.
Thus, Herrington fail to teach (1) an electrical input port instead of a power source, (2) a cap and a mop.
Regarding (1), Suh teach (see English abstract, as well as from figs. 1-3) an alternative sterilizing and cleaning apparatus wherein the electrolysis unit does not include an internal power source and instead included an electrical input port for receiving input electrical power.  The electrical input port connected to a “docking station” which provided the necessary electrical power.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the electrical input port and external power source taught by Suh for the internal power source taught by Herrington for the purpose of reducing the weight of the apparatus by having the power source not be part of the base which was attached to the portable spray bottle.  
Regarding (2), Field teaches (see abstract, figs. 1 and 17, paragraphs [0054] and [0246]-[0249]) that it was known to utilize the same electrolyzing device for generating a cleaning liquid in either a spray bottle form (fig. 1) or as an attachment to a spray mop (fig. 17).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the reservoir and base of Herrington to alternatively be connected to a spray mop as suggested by Field.
Policicchio et al teach (see figs. 5, 6, 8-10) a spray mop comprising an elongate handle (22), a mop head (24) at a lower end of the elongate handle, and a reservoir receiving portion (37) affixed to the elongate handle near the lower end thereof and above the mop head when the mop is held upright, the reservoir receiving portion adapted to receive and hold a removable reservoir that contains a cleaning fluid. The reservoir of Policicchio et al included a closure over the opening of the reservoir that sealed the reservoir such that the reservoir can be turned upside down without liquid spilling from the reservoir.  Additionally, when the reservoir of Policicchio et al was received in the reservoir receiving portion, liquid can flow from the reservoir to a floor surface being mopped by the mop head.
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the reservoir of Field for additional use as the removable reservoir of Policicchio et al by adding a reservoir receiving portion.
Policicchio et al fail to teach that the closure was a cap containing a biased valve and the reservoir receiving portion having a valve actuator for opening the biased valve of the cap.
Robertson et al teach (see figs. 1a, 2, 5a, 9a-9c, paragraphs [0077]-[0078]) a spray mop comprising a removable reservoir (52) for containing a cleaning liquid, a cap (214) adapted for mating with an opening of the reservoir, the cap having a biased valve (“normally closed valve”) such that when the cap is mated to the opening of the reservoir, the reservoir can be positioned in any orientation without liquid spilling from the reservoir, and a reservoir receiving portion (not numbered but seen in detail in figs. 9A-9C) affixed to the elongate handle comprising a valve actuator (156) that actuated the valve of the reservoir to be open when the reservoir receiving section received the reservoir such that liquid could flow from the reservoir to a floor surface being mopped by the mop head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the improvement of Robertson et al of a cap having a biased valve and a valve actuator within the reservoir receiving portion to the mop of Herrington as modified by Field and Policicchio et al for the purpose of permitting reuse of the reservoir instead of the single use reservoir of Policicchio et al.  
Regarding claim 2, Suh teaches forming the reservoir and base in such a way that the reservoir comprised (see fig. 1) a peripheral wall adjacent the first opening, the base (see fig. 2) having a peripheral wall adjacent a location where the base mates with the first opening of the reservoir and the reservoir peripheral wall and the base peripheral wall had substantially identical shapes.  The effect of “said reservoir peripheral wall transitions smoothly to said base peripheral wall when the reservoir and base are mated together” is achieved by the substantially identical shapes.
Regarding claim 4, both Herrington and Suh teach constructing the electrolysis portion base as being removably mated with the reservoir so that the electrolysis base can be separated from the reservoir and thereafter mated with base again.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herrington (US 2004/0211676) in view of Suh (KR 10-0756030), Field (US 2010/0147701), Policicchio et al (US 2002/0166573) and Robertson et al (US 2011/0020051) as applied to claim 1 above, and further in view of Sampaio (US 8,425,137).
Field, Policicchio et al and Robertson et al fail to teach the reservoir and base including respective concave grooves for fitting around a portion of the elongate handle of the mop.
Sampaio teaches (see abstract, fig. 1, figs. 20-26 and col. 8) constructing a cleaning liquid reservoir to be attached to a spray mop with a concave groove to receive a portion of the elongate handle of the mop.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the conventional concave groove for fitting around a portion of the elongate handle of the mop as shown by Sampaio in combination with the cleaning device of Herrington as modified by Suh, Field, Policicchio et al and Robertson et al.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herrington (US 2004/0211676) in view of Suh (KR 10-0756030), Field (US 2010/0147701), Policicchio et al (US 2002/0166573) and Robertson et al (US 2011/0020051) as applied to claim 1 above, and further in view of Johnson et al (US 2012/0222227). 
Field, Policicchio et al and Robertson et al fail to teach the reservoir including a pressure relief valve.
Johnson et al teach (see abstract, figs. 1 and 3, and paragraph [0042]) a similar spray mop wherein the reservoir for containing the cleaning solution included a pressure relief valve (80).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the conventional pressure relief valve as taught by Johnson et al to the reservoir of Herrington et al.  Doing so would have permitted relief of excess pressure that may build up within the reservoir.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herrington (US 2004/0211676) in view of Suh (KR 10-0756030), Field (US 2010/0147701), Policicchio et al (US 2002/0166573) and Robertson et al (US 2011/0020051) as applied to claim 1 above, and further in view of Matsuyama et al (US 2015/0259223).
Herrington teaches (see paragraph [0011]) controlling the supply of electrical energy to the water by monitoring total electrical charge that passes between the anode and cathode instead of applying a known electrical charge for a predetermined amount of time.
Matsuyama et al, from the same field of endeavor as Herrington of electrolytically generating an oxidant in tap water (e.g. hypochlorous acid), teaches (see abstract, fig. 2, paragraphs [0040] and [0178]) a controller that applied a known quantity of electric current to the water for a predetermined amount of time in order to ensure production of a suitable amount of oxidant in the set volume of water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the alternative control scheme of Matsuyama et al of applying a known quantity of electric current for a predetermined amount of time in place of the control scheme of Herrington of applying a known quantity of electric charge because Matsuyama et al uses a more simple control scheme (an amount of time) instead of having to measure the quantity of electric charge while still ensuring sufficient generation of oxidant.
Claims 7, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Policicchio et al (US 2002/0166573) and Robertson et al (US 2011/0020051).
Field teaches (see abstract, fig. 17, paragraphs [0246]-[0249]) a sanitizing and cleaning apparatus comprising a reservoir (1408) having an interior for containing a liquid, a pair of electrodes (e.g. 204 and 206 as seen in fig. 5 and stated in paragraph [0248] as being located within the reservoir (1408)) in contact with the liquid when the reservoir is filled with the liquid, an electrical input port (note that while the figs. of Field show an internal power source (batteries), Field also contemplated in paragraph [0053] using an external power source and providing terminals (i.e. an electrical input port)) in electrical communication with the electrodes, and a mop comprising an elongate handle (1405), a mop head (1402) at a lower end of the elongate handle for mopping a floor surface, and a spray pump (e.g. pump 24 and connected to spray nozzle 1412) such that when liquid flows from the reservoir liquid can be sprayed away from the mop and onto the floor surface.
Field fails to teach a valve in fluid communication with the reservoir interior, the valve having a spring that biases the valve toward a closed position, and the mop comprising a reservoir receiving portion affixed to the elongate handle near the lower end thereof and above the mop head when the mop is held upright, the reservoir receiving portion adapted to receive and hold the reservoir assembly, the reservoir assembly being removable from the reservoir receiving section.
Policicchio et al teach (see figs. 5, 6, 8-10) a spray mop comprising an elongate handle (22), a mop head (24) at a lower end of the elongate handle, and a reservoir receiving portion (37) affixed to the elongate handle near the lower end thereof and above the mop head when the mop is held upright, the reservoir receiving portion adapted to receive and hold a removable reservoir that contains a cleaning fluid. The reservoir of Policicchio et al included a closure over the opening of the reservoir that sealed the reservoir such that the reservoir can be turned upside down without liquid spilling from the reservoir.  Additionally, when the reservoir of Policicchio et al was received in the reservoir receiving portion, liquid can flow from the reservoir to a floor surface being mopped by the mop head.
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the reservoir of Field for removable use as suggested by Policicchio et al by adding a reservoir receiving portion.
Policicchio et al fail to teach that the closure was a cap containing a biased valve and the reservoir receiving portion having a valve actuator for opening the biased valve of the cap.
Robertson et al teach (see figs. 1a, 2, 5a, 9a-9c, paragraphs [0077]-[0078]) a spray mop comprising a removable reservoir (52) for containing a cleaning liquid, a cap (214) adapted for mating with an opening of the reservoir, the cap having a biased valve (“normally closed valve”) such that when the cap is mated to the opening of the reservoir, the reservoir can be positioned in any orientation without liquid spilling from the reservoir, and a reservoir receiving portion (not numbered but seen in detail in figs. 9A-9C) affixed to the elongate handle comprising a valve actuator (156) that actuated the valve of the reservoir to be open when the reservoir receiving section received the reservoir such that liquid could flow from the reservoir to a floor surface being mopped by the mop head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the improvement of Robertson et al of a cap having a spring-biased valve and a valve actuator within the reservoir receiving portion to the mop of Field as modified by Policicchio et al for the purpose of permitting reuse of the reservoir instead of the single use reservoir of Policicchio et al.  
Regarding claim 9, Field teaches (see fig. 5) the first electrode comprising a first mesh formed into a tubular structure having a first circular cross-section and the second electrode comprising a second mesh also formed into a tubular structure having a second circular cross-section, where the second tubular structure was disposed inside of the first tubular structure.  Further, the first circular cross-section is inherently smaller than the diameter of the first reservoir opening so that the electrodes would fit into and through the first reservoir opening.  
Regarding claim 11, Robertson teaches using a removable cap comprising the valve that threadingly engaged a threaded opening of the reservoir.  This removable cap permitted reuse of the reservoir by a user.
Regarding claim 12, the valve actuator of Robertson et al comprised (per figs. 8A-8C and paragraph [0076]) a pin (212) that pressed against the valve, the valve being contained within a cap of the reservoir and O-rings (200) that assists in forming a watertight seal of the reservoir with the reservoir receiving section.
Regarding claim 13, Field teaches (see abstract, figs. 1 and 17, paragraphs [0054] and [0246]-[0249]) that it was known to utilize the same electrolyzing device for generating a cleaning liquid in either a spray bottle form (fig. 1) or as an attachment to a spray mop (fig. 17).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the reservoir and base of Field to alternatively be connected to a spray bottle by providing the hand-actuated spray pump assembly to be threadingly engaged with the second opening of the reservoir.
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Policicchio et al (US 2002/0166573) and Robertson et al (US 2011/0020051) as applied to claim 7 above, and further in view of Suh (KR 10-0756030).
Regarding claim 8, Field shows (see fig. 5) that the electrolysis unit included a base that engaged with a first opening of the reservoir, wherein the electrodes were affixed to the base and extend up through the first opening and into the reservoir.  Field fails to teach that the base threadingly engaged the reservoir.
Suh teaches (see fig. 2 and English translation) using threads around an opening into which the electrolysis unit is inserted and the electrolysis unit base threadingly engaging the reservoir.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the threaded engagement between the electrolysis unit and the reservoir of Field as suggested by Suh to establish a fluid tight, but easily removable, connection between the reservoir and the electrolysis unit.
Regarding claim 10, Suh teaches forming the reservoir and base in such a way that the reservoir comprised (see fig. 1) a peripheral wall adjacent the first opening, the base (see fig. 2) having a peripheral wall adjacent a location where the base mates with the first opening of the reservoir and the reservoir peripheral wall and the base peripheral wall had substantially identical shapes.  The effect of “said reservoir peripheral wall transitions smoothly to said base peripheral wall when the reservoir and base are mated together” is achieved by the substantially identical shapes.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Policicchio et al (US 2002/0166573).
Field teaches (see abstract, fig. 17, paragraphs [0246]-[0249]) a sanitizing and cleaning apparatus comprising a reservoir (1408) having an interior for containing a liquid, a pair of electrodes (e.g. 204 and 206 as seen in fig. 5 and stated in paragraph [0248] as being located within the reservoir (1408)) in contact with the liquid when the reservoir is filled with the liquid, an electrical input port (note that while the figs. of Field show an internal power source (batteries), Field also contemplated in paragraph [0053] using an external power source and providing terminals (i.e. an electrical input port)) in electrical communication with the electrodes, and a mop comprising an elongate handle (1405), a mop head (1402) at a lower end of the elongate handle for mopping a floor surface, and a spray pump (e.g. pump 24 and connected to spray nozzle 1412) such that when liquid flows from the reservoir liquid can be sprayed away from the mop and onto the floor surface.  Note that in some embodiments of Field the spraying is done via electronic control (see e.g. fig. 1, paragraphs [0051]-[0052]) or that the spraying may be implemented via a hand-triggered positive displacement pump (see paragraph [0053]).  Thus, Field recognized that the system may include a hand-powered sprayer to spray the electrolyzed cleaning solution onto the floor to be cleaned.
Field fails to teach the reservoir being removable, with the mop having a reservoir receiving portion that removably mates with and holds the reservoir.  
Policicchio et al teach (see figs. 5, 6, 8-10) a spray mop comprising an elongate handle (22), a mop head (24) at a lower end of the elongate handle, and a reservoir receiving portion (37) affixed to the elongate handle near the lower end thereof and above the mop head when the mop is held upright, the reservoir receiving portion adapted to receive and hold a removable reservoir that contains a cleaning fluid. The reservoir of Policicchio et al included a closure over the opening of the reservoir that sealed the reservoir such that the reservoir can be turned upside down without liquid spilling from the reservoir.  Additionally, when the reservoir of Policicchio et al was received in the reservoir receiving portion, liquid can flow from the reservoir to a floor surface being mopped by the mop head.
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the reservoir of Field for removable use as suggested by Policicchio et al by adding a reservoir receiving portion.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Policicchio et al (US 2002/0166573) as applied to claim 14 above, and further in view of Robertson et al (US 2011/0020051).
Regarding claim 15, Field and Policicchio et al fail to teach the first opening of the electrolyzing vessel (the opening where fluid leaves the vessel to be sprayed by the device) defining a threaded opening, a threaded cap comprising a valve that is biased to a normally closed positioned for attachment to the threaded opening , and a protuberance within the reservoir receiving portion to open the valve when the reservoir is received by the reservoir receiving portion.  
Robertson et al teach (see figs. 1a, 2, 5a, 9a-9c, paragraphs [0077]-[0078]) a spray mop comprising a removable reservoir (52) for containing a cleaning liquid, a cap (214) adapted for mating with an opening of the reservoir, the cap having a biased valve (“normally closed valve”) such that when the cap is mated to the opening of the reservoir, the reservoir can be positioned in any orientation without liquid spilling from the reservoir, and a reservoir receiving portion (not numbered but seen in detail in figs. 9A-9C) affixed to the elongate handle comprising a valve actuator (156) that actuated the valve of the reservoir to be open when the reservoir receiving section received the reservoir such that liquid could flow from the reservoir to a floor surface being mopped by the mop head.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the improvement of Robertson et al of a threaded cap having a spring-biased valve and a valve actuator within the reservoir receiving portion to the mop of Field as modified by Policicchio et al for the purpose of permitting reuse of the reservoir instead of the single use reservoir of Policicchio et al.  
Regarding claim 16, Field teaches (see abstract, figs. 1 and 17, paragraphs [0054] and [0246]-[0249]) that it was known to utilize the same electrolyzing device for generating a cleaning liquid in either a spray bottle form (fig. 1) or as an attachment to a spray mop (fig. 17).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the reservoir of Field to alternatively be connected to a spray bottle.  Field shows that the spray bottle embodiment utilized an adapter (see fig. 10B) with a female threaded portion mating with the male threaded portion of the vessel (510), and that this additional embodiment included a second hand-powered spray (544) having a pump and a tube (20, fig. 1) that extended from the pump into the reservoir.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Policicchio et al (US 2002/0166573) as applied to claim 14 above, and further in view of Suh (KR 10-0756030).
Field shows the reservoir (electrolyzing vessel) comprising two openings, but fails to show that the two openings were positioned on opposing (top and bottom) portions of the reservoir.
Suh teaches (see fig. 2) a reservoir for generating electrolyzed liquid comprising two openings, one for attachment to a pump/spray assembly and one for attaching the electrolysis unit to the reservoir, wherein the two openings were positioned at opposing (top and bottom) portions of the reservoir.  The electrodes of Suh were attached to a base and extended up into the reservoir through an opening when the base was threadingly engaged with the opening of the reservoir.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have adapted the reservoir of Suh to be used with the spray mop of Field with the threaded engagement between the electrolysis unit and the reservoir as suggested by Suh to establish a fluid tight, but easily removable, connection between the reservoir and the electrolysis unit.
Regarding claim 18, Field teaches (see paragraphs [0173]-[0174]) that the device included a controller for controlling operation of the electrolysis cell.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Suh (KR 10-0756030) and Policicchio et al (US 2002/0166573) as applied to claim 14 above, and further in view of Xu (CN 206565908 U).
Field, Suh, and Policicchio et al fail to teach the reservoir having a curved groove formed in an end thereof and the mop handle having a rotatable collar thereon, the collar including an engagement tab.  
Xu teaches (see abstract, figs. 1, 2 and 5 and English machine translation) in a multifunction spraying cleaning device (mop) with a removable cleaning liquid container (5), wherein the upper surface of the removable container included a curved groove (51a) and the handle included a rotatable collar (9) that included an engagement tab that slid into the curved groove to hold the removable container in place.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the groove and rotatable collar/engagement tab taught by Xu to the apparatus of Field as modified by Policicchio et al for the purpose of ensuring that the removable reservoir was securely held in place on the mop.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Policicchio et al (US 2002/0166573) and Suh (KR 10-0756030) as applied to claim 17 above, and further in view of Sampaio (US 8,425,137).
Field and Policicchio et al fail to teach the reservoir and base including respective concave grooves for fitting around a portion of the elongate handle of the mop.
Sampaio teaches (see abstract, fig. 1, figs. 20-26 and col. 8) constructing a cleaning liquid reservoir to be attached to a spray mop with a concave groove to receive a portion of the elongate handle of the mop.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the conventional concave groove for fitting around a portion of the elongate handle of the mop as shown by Sampaio in combination with the cleaning device of Field as modified by Policicchio et al.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Suh (KR 10-0756030) and Policicchio et al (US 2002/0166573).
Field teaches (see abstract, fig. 17, paragraphs [0246]-[0249]) a sanitizing and cleaning apparatus comprising a mop head (1402), a handle (1405) connected to the mop head, an electrolyzing vessel (1408) mounted to the handle, the vessel (1408) having a reservoir and a pair of electrodes (e.g. 204 and 206 as seen in fig. 5 and stated in paragraph [0248] as being located within the reservoir (1408)) for electrolyzing the liquid in the reservoir, and an electrical input port (note that while the figs. of Field show an internal power source (batteries), Field also contemplated in paragraph [0053] using an external power source and providing terminals (i.e. an electrical input port)) in electrical communication with the electrodes, and a mop comprising an elongate handle (1405), a mop head (1402) at a lower end of the elongate handle for mopping a floor surface, and a spray pump (e.g. pump 24 and connected to spray nozzle 1412) such that when liquid flows from the reservoir liquid can be sprayed away from the mop and onto the floor surface.  Note that in some embodiments of Field the spraying is done via electronic control (see e.g. fig. 1, paragraphs [0051]-[0052]) or that the spraying may be implemented via a hand-triggered positive displacement pump (see paragraph [0053]).  Thus, Field recognized that the system may include a hand-powered sprayer to spray the electrolyzed cleaning solution onto the floor to be cleaned.
Field fails to teach the reservoir being removable, with the mop having a reservoir receiving portion that removably mates with and holds the reservoir.  
Policicchio et al teach (see figs. 5, 6, 8-10) a spray mop comprising an elongate handle (22), a mop head (24) at a lower end of the elongate handle, and a reservoir receiving portion (37) affixed to the elongate handle near the lower end thereof and above the mop head when the mop is held upright, the reservoir receiving portion adapted to receive and hold a removable reservoir that contains a cleaning fluid. The reservoir of Policicchio et al included a closure over the opening of the reservoir that sealed the reservoir such that the reservoir can be turned upside down without liquid spilling from the reservoir.  Additionally, when the reservoir of Policicchio et al was received in the reservoir receiving portion, liquid can flow from the reservoir to a floor surface being mopped by the mop head.
Therefore, it would have been obvious to one of ordinary skill in the art to have adapted the reservoir of Field for removable use as suggested by Policicchio et al by adding a reservoir receiving portion.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2010/0147701) in view of Policicchio et al (US 2002/0166573) as applied to claim 21 above, and further in view of Matsuyama et al (US 2015/0259223).
Field teaches (see paragraph [0011]) controlling the supply of electrical energy to the water by monitoring total electrical charge that passes between the anode and cathode instead of applying a known electrical charge for a predetermined amount of time.
Matsuyama et al, from the same field of endeavor as Herrington of electrolytically generating an oxidant in tap water (e.g. hypochlorous acid), teaches (see abstract, fig. 2, paragraphs [0040] and [0178]) a controller that applied a known quantity of electric current to the water for a predetermined amount of time in order to ensure production of a suitable amount of oxidant in the set volume of water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the alternative control scheme of Matsuyama et al of applying a known quantity of electric current for a predetermined amount of time in place of the control scheme of Herrington of applying a known quantity of electric charge because Matsuyama et al uses a more simple control scheme (an amount of time) instead of having to measure the quantity of electric charge while still ensuring sufficient generation of oxidant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794